OPINION BUSTAMANTE, Judge. {1} Anthony Holt (Defendant) was trying to remove a window screen from Carolyn Stamper’s (Stamper) home when he noticed her through the window. Although he turned and left the premises without breaching the window, he was convicted of one count of breaking and entering and now appeals on two grounds. First, he argues that the Legislature did not intend to punish as breaking and entering an intrusion into the space between the screen and the window. Second, he maintains that the evidence was insufficient for the jury to conclude that he in fact entered that space. We affirm. BACKGROUND {2} Stamper, a resident of Las Cruces, New Mexico, was relaxing on her sofa one December afternoon when she heard the doorbell ring and a rustling sound at the front door. She did not see anyone through the peephole in the door. She then heard a “metal on metal” sound at the window, which was approximately seven feet from the front door. The window was open approximately four inches because Stamper’s “smelly old dog” was in the room with her. The curtains over the window were drawn except for a gap of about four inches. Through the gap, Stamper could see a man at the window who was working to remove the aluminum window screen. The screen was halfway removed from the window and the man was trying to get the screen free of the track at the bottom of the window frame. At trial, Stamper agreed with the State that while holding the screen, the man’s “fingers were ... in that area between the window and the screen[.]” {3} After a few seconds, the man looked up and noticed Stamper. He said, “Oh, I’m sorry,” then turned and left. As he was leaving, Stamper told him, “You better be sorry, you thieff.]” Stamper testified that the screen “was pretty well destroyed” and had to be replaced. She also testified that she was frightened by the incident and that it “was the first time [she] had been confronted with this in [her] own home.” {4} A jury convicted Defendant of one count of breaking and entering, contrary to NMSA 1978, Section 30-14-8(A) (1981). Additional facts are provided as necessary to our discussion. DISCUSSION {5} Defendant makes two arguments on appeal. First, he argues that the facts of this case do not fit within a breaking and entering charge, because entering the space between a screen and a window is not the same as entering the interior of a home or structure. Second, he argues that the evidence was not sufficient to support a conclusion that Defendant entered the space between the screen and window. We address these arguments in turn. The Breaking and Entering Statute Encompasses Entry Into the Space Between the Screen and Window {6} Defendant argues that, even if his fingers were between the screen and the window, he cannot be convicted of breaking and entering. Defendant makes two contentions: (1) the plain language of the breaking and entering statute requires entry into the interior of a structure, i.e., entry beyond the last barrier to the structure’s interior; and (2) the breaking and entering statute is ambiguous because it does not define the boundaries of a structure, and thus, under the rule of lenity, must be construed against the State. We interpret these arguments as alternatives because the rule of lenity applies only if, after examination of the plain language and other tools of statutory construction, the statute remains ambiguous. State v. Hall, 2013-NMSC-001, ¶ 19, 294 P.3d 1235 (“A statute is ambiguous for the purpose of the rule of lenity only if reasonable doubtpersists about a statute’s intended scope even after resort to the language and structure, legislative history, and motivating policies of the statute.” (internal quotation marks and citation omitted)). After examining the statute’s language and purpose, as well as cases interpreting it and similar statutes, we conclude that Defendant’s conduct falls within that which the Legislature sought to punish. Based on our construction of the statute, we conclude that it is not ambiguous such that the rule of lenity applies. Id. Hence, we need not address Defendant’s second argument. {7} Questions of statutory interpretation are reviewed de novo. State v. Smith, 2004-NMSC-032, ¶ 8, 136 N.M. 372, 98 P.3d 1022. The goal of statutory interpretation is “to ascertain and give effect to the intent of the Legislature.” Id. (internal quotation marks and citation omitted). We begin by examining the “plain language” of the statute and, if that language is clear and unambiguous, we refrain from further construction. State v. Johnson, 2001-NMSC-001, ¶ 6, 130 N.M. 6, 15 P.3d 1233. “The plain meaning rule, however, is only a guideline for determining the legislative intent. It is the responsibility of th[e] Court to search for and effectuate the purpose and object of the underlying statutes.” Id. Thus, “[t]he plain meaning rule ‘must yield on occasion to an intention otherwise discerned in terms of equity, legislative history, or other sources.’ ” Smith, 2004-NMSC-032, ¶ 9 (citation omitted). Finally, “statutes relating to the same general topic should be interpreted in light of each other[.]" State v. Parvilus, 2014-NMSC-028, ¶ 16, 332 P.3d 281. As discussed in more detail below, we rely on the burglary statute, NMSA 1978, § 30-16-3 (1971), as an aid in our interpretation because of its similarities with the breaking and entering statute. {8} Section 30-14-8(A) defines “breaking and entering” as the unauthorized entry of any . . . dwelling or other structure, movable or immovable, where entry is obtained by fraud or deception, or by the breaking or dismantling of any part of the . . . dwelling or other structure, or by the breaking or dismantling of any device used to secure the . . . dwelling or other structure. {9} As it relates to the facts here,UJI 14-1410 NMRA requires the jury to find that (1) “[t]he defendant entered [the structure] without permission” and (2) “[t]he entry was obtained by” breaking or dismantling a part of the structure. Unlike in some other states’ statutes, neither the breaking and entering statute nor the burglary statute states what delimits a structure. Compare § 30-14-8(A) and § 30-16-3 with Ariz. Rev. Stat. Ann. § 13-1501(3) (2012) (defining “[e]ntry” as “the intrusion of any part of any instrument or any part of a person’s body inside the external boundaries of a structure” (emphasis added)). Nor do they state that entry into any part of a structure will suffice. Compare § 30-14-8(A) and § 30-16-3 with Tex. Penal Code Ann. § 30.02(a)(1) (West 2007) (prohibiting entry of a building “or any portion of a building”). In State v. Office of Public Defender ex rel. Muqqddin, the Supreme Court relied on the absence of such language in the burglary statute to reject the idea that entry into a part of a structure is equivalent to entry into the structure itself, stating that “the Legislature has given no indication that it intended [such equivalency].” 2012-NMSC-029, ¶ 38, 285 P.3d 622. While the breaking and entering statute provides that a breaking may be accomplished by “breaking or dismantling any part of the .. . dwelling or other structure,” the phrase “any part of’ pertains only to breaking or dismantling, not to the protected spaces. Section 30-14-8(A); see Hale v. Basin Motor Co., 1990-NMSC-068, ¶ 9, 110 N.M. 314, 795 P.2d 1006 (“Relative and qualifying words, phrases, and clauses are to be applied to the words or phrase immediately preceding, and are not to be construed as extending to or including others more remote.” (alterations, internal quotation marks, and citation omitted)). We conclude that the plain language of the breaking and entering statute sheds little light on the Legislature’s intent as to the issue before us: whether the space between a window screen and an open window is protected space under the statute. {10} We next examine the purposes of the breaking and entering statute to determine whether the conduct here falls within the harm the Legislature sought to prevent. Because “New Mexico’s breaking-and-entering statute is itself grounded in common law burglary[,]” cases interpreting the burglary statute inform our analysis. State v. Rubio, 1999-NMCA-018, ¶ 13, 126 N.M. 579, 973 P.2d 256; see UJI 14-1410, comm. cmt. (“New Mexico’s breaking and entering statute is a type of statutory burglary.”). Like burglary, “the purpose of New Mexico’s breaking-and-entering statute is ... to protect possessory rights.” Rubio, 1999-NMCA-018, ¶ 15; Muqqddin, 2012-NMSC-029, ¶ 40 (stating that burglary protects possessory rights). Those possessory rights, however, “go beyond the mere right to physical possession of an object” and include the right to exclude, privacy interests, and “security of habitation.” Muqqddin, 2012-NMSC-029, ¶¶ 40-43. “It is the invasion of privacy and the victim’s feeling of being personally violated that is the harm caused by the modern burglar, and the evil that our society is attempting to deter through modern burglary statutes.” Id. ¶ 42. {11} “[I]n order for an area to be considered prohibited space under [the burglary statute], it must have some sort of enclosure.” Id. ¶ 44 (citing State v. Foulenfont, 1995-NMCA-028, ¶¶ 10-11, 119 N.M. 788, 895 P.2d 1329). “[I]t is this enclosed space that the Legislature intended to protect.” Id. The burglary statute defines prohibited space as “any vehicle, watercraft, aircraft, dwelling or other structure, movable or immovable])]” Section 30-16-3. The breaking and entering statute includes the same list. Section 30-14-8(A). In both statutes, the spaces in which possessory, privacy, and security interests are implicated are delineated by an enclosure. See Muqqddin, 2012-NMSC-029, ¶ 44. {12} Our question thus becomes whether a window screen forms an enclosure such that penetration beyond the screen is sufficient for entry of a structure. “[I]n general, the roof, walls, doors, and windows constitute parts of a building’s outer boundary, the penetration of which is sufficient for entry.” People v. Valencia, 46 P.3d 920, 925 (Cal. 2002), disapproved of by People v. Yarbrough, 281 P.3d 68 (Cal. 2012)1; see Muqqddin, 2012-NMSC-029, ¶ 48 (stating that “[a] window, by its nature, creates an opening in an enclosure.”). But other types of boundaries might also suffice because “[i]t is the nature of the enclosure that creates [prohibited space].” Id. ¶ 45. “‘[T]he proper question is whether the nature of a structure’s composition is such that a reasonable person would expect some protection from unauthorized intrusions. ’ ” Id. (quoting People v. Nible, 247 Cal. Rptr. 396, 399 (Ct. App. 1988), holding modified by Valencia, 46 P.3d at 924). {13} Relying in part on this test, the Muqqddin Court concluded that “a vehicle’s gas tank and wheel wells do not constitute protected space under [the burglary statute].” Id. ¶ 12. No New Mexico court since Muqqddin has used this test to address the legal question here. However, in Nible, the case from which the test was derived, the California Court of Appeals stated that “the focus of the question whether the penetration of a [partially open] window screen constitutes a burglarious entry must be on whether a reasonable person would believe a window screen provides some protection against unauthorized intrusions.” 247 Cal. Rptr. at 399. It found that the answer to this question “is unequivocally in the affirmative.” Id. It went on to state that the screen door [or window] is not to be considered as a mere protection against flies, but rather as a permanent part of the dwelling. The holdings [in case law] proceed, it would seem, on the grounds that the screen door [or window] is a part of the house on which the occupants rely for protection and that to open such a door [or window] is a violation of the security of the dwelling house which is the peculiar gravamen of a burglarious breaking. Id. (second, fourth, and fifth alterations in original) (internal quotation marks and citation omitted). It concluded that “when a screen which forms the outer barrier of a protected structure is penetrated, an entry has been made for purposes of the burglary statute.” Id. We note that the Nible court found this analysis “especially apposite to the [facts in that] case, where the window screen was affixed in a slot in the frame with no handle or other device to facilitate its removal from the exterior of the apartment.” Id. Here, Stamper testified that removal of the screen required use of a screwdriver or knife and that it was “not... a snap” to remove. In addition, in Nible, like here, the window behind the screen was partially open and the residence’s occupants were inside. See id. at 397. {14} Similarly, in Valencia, the Supreme Court of California relied on a slightly different formulation of the test2 to conclude that “penetration into the area behind a window screen amounts to an entry of a building within the meaning of the burglary statute even when the window itself is closed and is not penetrated.” Valencia, 46 P.3d at 927. The Court stated: [A] window screen is clearly part of the outer boundary of a building for purposes of burglary. A reasonable person certainly would believe that a window screen enclosed an area into which a member of the general public could not pass without authorization____[WJindow screens, which announce that intrusion is unauthorized, do not limit their message to flies but extend it to burglars as well. Id. {15} Other courts examining similar circumstances have reached similar conclusions. For example, in Commonwealth v. Burke, the Massachusetts Supreme Court stated that “[it could] find no support at common law for the view ... that... an entry must be accompanied by a removal of all remaining barriers (i.e., the inner window) for it to be actionable” and held that “the more common view is that outer window coverings should be treated as part of the dwelling itself, and any entry beyond them, no matter if further impeded by additional window coverings, should be punished.” 467 N.E.2d 846, 849 (Mass. 1984). It concluded that, therefore, “[e]vidence that the defendant placed his hand between the broken storm window and the inner window would be sufficient to warrant a finding of an entry under [the Massachusetts burglary statute].” Id. The South Carolina Supreme Court held in State v. Chappell that a screen covering a window “was more than a mere protection against flies and mosquitoes; it was an enclosing part of the dwelling house” and that where the defendant “tor[e] away” the corner of the screen and “inserted his hand through the hole thus made and raised the window sash[, t]his was not only a breaking, but was an entry sufficient in law to constitute burglary].]” 193 S.E. 924, 925 (S.C. 1937)3; cf. State v. Kindred, 307 P.3d 1038, 1040-41 (Ariz. Ct. App. 2013) (examining “whether the ‘external boundarfy]’ of the structure, as that phrase is used in [Section 13-1501(3) of Arizona’s burglary statute], is the exterior of the door, or whether a person or instrument must penetrate past the door in order to enter the structure” and holding that “a person must penetrate whatever forms a structure’s outer boundary — a door, window, or wall, for example — -but need not go further to have entered the structure.”)4; Barrick v. State, 119 N.E.2d 550, 553 (Ind. 1954) (stating that a “breaking” sufficient for burglary “includes the putting aside of any material part of the building intended as a security against invasion, such as removing a window screen” (emphasis added))5; State v. Gatewood, 221 P.2d 392, 396 (Kan. 1950) (holding that there was an entry where the defendant had broken a screen door even though he had not opened the wooden door behind it).6  {16} Defendant points to cases using the term “interior” in their analyses of “entry” to support his contention that the breaking and entering statute requires some further penetration into the structure than occurred here. For example, in State v. Sorrelhorse, this Court stated that “the term ‘entry’ in the criminal code requires only the slightest penetration of an interior space.” 2011-NMCA-095, ¶ 7, 150 N.M. 536, 263 P.3d 313. Similarly, in State v. Reynolds, the Court noted that “[a]ny penetration, however slight, of the interior space is sufficient [to constitute entry].” 1990-NMCA-122, ¶ 37, 111 N.M. 263, 804 P.2d 1082 (second alteration in original) (internal quotation marks and citation omitted). However, neither of these cases was using the term to address the question presented here. Rather, both Sorrelhorse and Reynolds were concerned with the extent to which the defendant penetrated the prohibited space. See Sorrelhorse, 2011-NMCA-095, ¶¶ 6-8; Reynolds, 1990-NMCA-122, ¶ 37. {17} The question here, in contrast, has to do with what defines the prohibited space. “[T]he established rule [is] that cases are not authority for propositions not considered[.]” Padilla v. State Farm Mut. Auto. Ins. Co., 2002-NMCA-001, ¶ 10, 131 N.M. 419, 38 P.3d 187 (internal quotation marks and citation omitted), aff’d but criticized by, 2003-NMSC-011, 133 N.M. 661, 68 P.3d 901. Thus, we decline to ascribe undue significance to use of the word “interior” in those cases. {18} Similarly, the dissent cites to out-of-state cases for the proposition that an “entry” requires a crossing of a structure’s threshold. See ¶ 41. Several of these are directly on point. For example, in State v. Pigques, 310 S.W.2d 942, 944 (Mo. 1958), the defendant “had entered into the space between [some] outer wooden doors and [an] inner wire-mesh door.” The court thus considered “whether his entry into that space would constitute an entry into the building within the meaning of [Missouri’s burglary statute].” Id. Relying in part on the principle that entry requires a breach of the last barrier to the interior of the structure, the court held that the defendant had not completed a burglary but instead could be convicted only of attempted burglary. Id. at 945-46. In State v. McCall, on which Pigques relied, the Alabama Supreme Court considered whether there was an entry where the defendant “wrested open the window shutters, and his hands protruded beyond the line made by the shutters when shut, . . . notwithstanding the sash remained down and the glass was unbroken.” 4 Ala. 643, 644 (1843) (internal quotation marks and citation omitted). The court concluded that [i]t cannot be, that the common security of the dwelling house is violated by breaking one of the shutters of a door or window which has several. True, it weakens the security which the mansion is supposed to afford, and renders the breach more easy; but as additional force will be necessary before an entry can be effected, there can, under such circumstances, be no burglary committed. Id. at 646. Thus, the court held that there was no burglary because “there was nothing but a breach of the blinds, and no entry beyond the sash window [and t]he threshold of the window had not been passed}.]” Id. {19} Interestingly, another case relied on by the dissent takes a different approach. In Miller v. State, the defendant had cut a hole in the roof of a store, climbed into the attic, and cut a hole in the ceiling, but had not entered the interior of the store itself. 187 So. 2d 51, 52 (Fla. Dist. Ct. App. 1966). The defendant “contended] that breaking of the roof and the subsequent breaking of the ceiling [wa]s not enough to constitute entry.” Id. The court stated that it “would be inclined to agree with [the defendant] if it were not for the fact that there [wa]s evidence in the record that there was an airspace between the roof and the ceiling. . .. [I]t is reasonable to conclude that it would be necessary for the [defendant] to intrude himself, or some part of himself, into the hole that he had created in the roof in order to cut a hole in the ceiling on the other side of the airspace.” Id. 52-53. Hence, in Miller, entry beyond the last barrier into the store (the ceiling) was not required to effect an entry. In other words, an entry into the space between the outer barrier and inner barrier was sufficient for a breaking and entering charge. Id. at 53. {20} We recognize that the Pigques and McCall courts came to a conclusion different from ours and from the conclusions reached in Nible, Valencia, Burke, and Chappell. Faced with two competing analyses, we must choose the path most consonant with the purpose of our statute and Supreme Court precedent. We believe we have done so. Based on the test stated in Muqqddin and the reasoning of our sister states’ courts, we conclude that a reasonable person would expect the window screen here to afford some protection from unauthorized intrusions. See Muqqddin, 2012-NMSC-029, ¶ 45. Consequently, we conclude that if any part of Defendant entered the space between the screen and the window, he “entered” the structure for purposes of the breaking and entering statute. {21} To the extent that Defendant argues that our holding will produce absurd results because “[t]his interpretation would convict of [breaking and [ejntering any person who opens a screen door to knock on the door itself[,]” we disagree because under the “reasonable belief test” it would be unreasonable to believe that an unlocked screen door was a barrier “a member of the general public could not pass without authorization.” Valencia, 46 P.3d at 926. {22} In Muqqddin, the Supreme Court cautioned lower courts against “expanding] . . . the reach of. . . statute[s] . . . without any parallel change in the statute.” 2012-NMSC-029, ¶¶ 1, 49. Our conclusion does not do so. In Muqqddin, the gas tank and wheel well were not enclosed spaces in which “things are stored and personal items can be kept private.” Id. ¶ 61. In contrast, a home is a structure the Legislature clearly intended to protect. See id. ¶ 39 (stating that the common-law purpose of burglary — security of the home — still applies). Unlike the unenclosed parts of vehicles in Muqqddin, the screen here was no less a component of the home’s enclosure than the walls, windows, or doors. Contrary to the dissent’s assertion, our analysis does not depend on the perimeter or “close” concept that was rejected in Muqqddin. Id. ¶ 46. In rejecting that concept, the Muqqddin Court was specifically rejecting the idea of an “imaginary plane created by some portion of a structure that is by its nature open to the elements.” Id. Rather, our analysis is based on whether the window screen — a real, non-imaginary device — provided protection against intrusion and enclosed protected space. See id. ¶ 45. Because we conclude that it did, Defendant’s placement of his hands behind the window screen was an intrusion into the structure’s enclosure and infringed on Stamper’s possessory rights. Such conduct is associated with the “feeling of violation and vulnerability” that the Legislature sought to prevent with the breaking and entering statute. See id. ¶ 43. There is Sufficient Evidence to Support the Jury’s Conclusion That Defendant “Entered” the Structure {23} We turn next to Defendant’s second argument that there was insufficient evidence that Defendant intruded into the structure at all. “In reviewing the sufficiency of the evidence, we must view the evidence in the light most favorable to the guilty verdict, indulging all reasonable inferences and resolving all conflicts in the evidence in favor of the verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176. After viewing the evidence in this light, we examine whether “any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Id. (internal quotation marks and citation omitted). {24} To convict Defendant,the jury had to find that (1) “the defendant entered [Stamper’s residence] without permission; the least intrusion constitutes an entry;” and (2) “the entry was obtained by the dismantling of a window screen[.]” See UJI 14-1410. As we have discussed, because the window screen was part of the enclosure around the home, any intrusion into the space between the screen and window constitutes an “entry” for purposes of the breaking and entering statute. See Sorrelhorse, 2011-NMCA-095, ¶ 7 (“[T]he term ‘entry’ in the criminal code requires only the slightest penetration of an interior space.”). Stamper testified that “[she] saw this man, and he had the screen halfway off the window, and he had his hand on each side of the screen, and he was twisting it and turning it and looking down.... He was trying to get the screen off.” She described Defendant’s fingers as being “over the screen.” On redirect, she agreed with the State that Defendant’s fingers “were then in that area between the window and the screen[.]” Viewed in the light most favorable to the verdict, this testimony is sufficient to permit the jury to conclude that Defendant had intruded into the protected space between the screen and window. CONCLUSION {25} For the foregoing reasons, we affirm. {26} IT IS SO ORDERED. MICHAEL D. BUSTAMANTE, Judge I CONCUR: JAMES J. WECHSLER, Judge  In Yarbrough, the California Supreme Court “disapprove[d] as ill-considered dictum” a statement in Valencia that an “unenclosed balcony” was not encompassed within the “reasonable belief test.” Yarbrough, 281 P.3d at 71.   Whereas the Nible court stated the test as “whether a reasonable person would believe a window screen provides some protection against unauthorized intrusions[,]” 247 Cal. Rptr. at 399, the Valencia Court stated the test as “whether a reasonable person would believe that the element of the building in question enclosed an area into which a member of the general public could not pass without authorization.” 46 P.3d at 926.   The dissent argues that Chappell does not support our conclusion. But the facts in that case are very similar to those here: the defendant tore a screen and reached through to raise the window sash. Id. at 925. There is no indication in that case that any part of the defendant’s body went through the window itself. Id. Thus, like here, the requisite entry was accomplished by entering the space between the screen and (open) window.   Although we agree with the dissent that Kindred is distinguishable because it relies on Arizona’s burglary statute, which requires penetration of any “external boundary,” we disagree that the Kindred court “found no other authority,” ¶ 40, for its conclusion that “insertion of [a] pry bar into the door jamb constitutes entry as contemplated by” that statute. Id. at 1041. Indeed, the court cited to five cases, including Burke, in support of its holding. Id.    In Barrick, the court analyzed only whether the rattling of the doors constituted a “breaking” sufficient for attempted burglary if such a crime existed in Indiana. Id. at 553 n.l. It did not analyze whether an entry occurred. It is cited here for its recognition that a window screen serves as “security against invasion.” Id.    As stated in the dissent, the facts in Gatewood included entry into an enclosed porch attached to the house, which the court held was an entry sufficient for burglary. 221 P.2d at 394. “The entrance door to the screen porch, however, was not the only ‘outer door’ the appellant broke” in that case. Id. at 395. The part of the opinion we rely on has to do with whether entry was accomplished where another screen door was “not only broken but a hook which fastened the door was lifted and the screen door was opened” but the wooden door behind it was not opened. Id. at 395-96. The court concluded that “[the defendant] did enter his hand and an arm, at least partially, when he unsuccessfully attempted to unlock the inside door with a key.” Id. Thus, this portion of Gatewood supports our conclusion.